Filed 7/29/21 P. v. Smith CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,                                                                                   C090708

                    Plaintiff and Respondent,                                             (Super. Ct. No.
                                                                                          CRF20171569)
           v.

 SHANE SMITH,

                    Defendant and Appellant.




         Defendant Shane Smith pled guilty to possession of a controlled substance for sale
(Health & Saf. Code, § 11378) and misdemeanor possession of a controlled substance
(Health & Saf. Code, § 11377, subd. (a)) with a maximum possible sentence of three
years. The plea deal granted defendant deferred judgment on the felony pending the
completion of certain conditions, including an addiction treatment diversion program.
However, if it was determined that diversion was “not feasible” for defendant, defendant
was permitted to withdraw from the plea agreement. Defendant failed to engage with the
diversion program and then moved to withdraw from the plea agreement, which the trial



                                                             1
court denied. On appeal, defendant argues that the trial court violated his due process
rights when it denied his motion to withdraw, because his failure to engage in the
diversion program constituted prima face evidence the program was not feasible, and
thus he should have been permitted to withdraw from the plea agreement. Disagreeing
with defendant, we affirm the judgment.
                                    I. BACKGROUND
        The underlying facts of this case are not relevant to this appeal. It suffices to say
that the police discovered several pills of MDMA and $1,195 in defendant’s possession
during a traffic stop. After the police obtained a search warrant, they found texts on
defendant’s cellphone discussing drug-related transactions.
A.      The Plea Deal
        Shortly before trial was set to begin, with 82 potential jurors waiting outside, the
People announced that the parties had reached a tentative plea deal in which defendant
would plead guilty to misdemeanor possession and enter a deferred plea on felony
possession with the intent to sell. The prosecutor explained that under the terms of the
deal, defendant would have to either complete Addiction Intervention Court (AIC) or the
comparable Steps to Success Program. However, the parties did not yet know the
specifics of the diversion programs, including whether the programs were available or
whether defendant could use medical marijuana in either program. Without that
information, defense counsel said that he was unable to advise defendant whether to take
the deal. The trial court was unhappy that the parties waited until the trial date before
reaching a tentative agreement and expressed concern about cancelling the trial with the
plea deal still uncertain. To alleviate these concerns, the parties offered to formalize an
agreement that day, which would give defendant the ability to withdraw his plea if “it
was just too logistically inappropriate.”
     The trial court agreed with this approach, as it had been hoping for a resolution but
did not “want [defendant] in a position where he’s set up for failure either.” The court

                                               2
explained that it would take the plea, and “if we can’t hammer out all the issues, and we
all know what they are, that he’ll withdraw and we’ll try again.” The attorney in charge
of the AIC program appeared at the hearing and explained that AIC was full and asked
for two months to “figure out what we’re going to do with him. In two months, we are
either going to ask to withdraw the plea or ask for him to be sentenced depending on
where we land.” He explained that the two-month window would allow sufficient time
for Steps to Success to assess defendant for the program and modify his grant for the
program to fit his circumstances.
       The trial court then restated the terms of the plea, wherein defendant would be
placed on probation for the misdemeanor and judgment on possession with intent to sell
would be deferred so long as defendant was meaningfully engaged in treatment.
Defendant could use medical marijuana if it was approved as a treatment option. Both
counts would be dismissed if defendant successfully completed the diversion program.
The trial court further explained that “if it is determined prior to sentencing that diversion
is not feasible . . . defendant will be allowed to withdraw his plea and reset this case for
jury trial.” The parties agreed to these terms, and the trial court set a follow up hearing
for five weeks out.
       As written, the plea agreement stated that “if it is determined prior to or at
sentencing that diversion is not feasible for [possession with intent to sell] for the
defendant then the defendant will be allowed to withdraw this plea and reset his case for
jury trial. He must successfully complete either AIC or Steps to Success.” It further
stated that “[s]o long as the defendant is meaningfully engaged in treatment, judgment for
[possession with intent to sell] will not be entered.”
B.     Defendant’s Lack of Compliance
       Five weeks later, defendant appeared before the trial court. The trial court told
defendant that it was disappointed with defendant’s apparent unwillingness to attend the
Steps to Success program. Defendant assured the court that he was still willing to

                                              3
complete the program. The trial court responded, “[b]ut you need to want to do it. If you
don’t want to do it, tell us now, we’ll just set it for trial again.” Defendant responded, “I
want to do it.” The trial court continued the matter for six weeks so defendant could go
forward with the program.
       Several weeks thereafter, defendant missed his court date and the probation
department arrested him. At the next hearing, defense counsel said that the Steps to
Success representative would give defendant “one more opportunity to do the diversion.”
The prosecution responded, “I do show he was pending a Steps to Success referral which
means [defendant] had to show up and actually participate. I think he might have the
message now.” Defendant was placed on supervised release, and the matter was
continued for diversion review.
       One month later, the prosecutor reported that defendant had taken “very minimal
efforts to engage in the programs,” as he had only made one call to probation to get the
contact information for Steps to Success and did not follow up. Because of this, as well
as defendant’s prior failure to appear in court, the prosecutor was “leaning towards asking
the Court to enter a judgment” on the felony charge. Defendant argued that because
defendant attempted to contact the program, judgment would be premature. The trial
court expressed its disappointment that defendant failed to take advantage of the
opportunity afforded by his plea deal. It requested a memo from probation and set a
hearing date for entry of judgment, at which time they would “have some real serious
discussions” about whether to enter judgment. The trial court then stated, “[b]ut I tend to
agree with [the prosecutor]; it’s not looking good.”
       A subsequent probation status report stated that defendant continued to
demonstrate “marginal effort in applying himself with engaging in the tasks as discussed
. . . for the [Steps to Success] program.” The next probation status report said that
“[m]ultiple attempts made to help [defendant] engage in the [Steps to Success] program
have been unsuccessful. The defendant refuses to engage or demonstrate interest in

                                              4
receiving services . . . [and] the defendant has been discontinued from the program as a
result of his failure to participate.” The report recommended that defendant be remanded
to custody.
C.     Defendant’s Motion to Withdraw from the Plea Agreement
       Several weeks after the probation status report was issued, defendant moved to
withdraw his plea. His motion argued that he did not knowingly, intelligently, and
voluntarily waive his constitutional rights to a jury trial because he did not understand the
uncertain terms of the plea bargain, and specifically, what it meant when it stated he
could withdraw his plea if the diversion program was “not feasible.” The People opposed
the motion.
       The trial court denied defendant’s request to withdraw. Having reviewed the
transcript from the plea hearing, the trial court explained their agreement that defendant
would go to a diversion program if it was “feasible. Meaning, would he be accepted.”
The parties learned AIC did not have room, but Steps for Success was willing to work
with defendant. The trial court acknowledged that it offered to let him withdraw his plea
and proceed to trial when he first failed to engage in the diversion program, but defendant
had confirmed that he wished to participate. So, the trial court explained that although
“there might have been that little window of when he could get out of it” when AIC was
unavailable, defendant asserted his desire to participate, and then failed to engage in the
available program. The trial court concluded that defendant’s lack of engagement was
not sufficient grounds to set aside the plea deal and denied the motion.
       Although the trial court gave defendant six more weeks to complete the program,
defendant was not successful. The trial court observed that defendant “completely failed
to engage in the diversion program and judgment was subsequently entered in a felony.”
                                    II. DISCUSSION
       On appeal, defendant argues that the trial court failed to follow the terms of the
plea agreement when it denied his motion to withdraw his plea, thus denying his right to

                                              5
due process. Defendant argues that his failure to participate in either diversion program
constituted prima facie evidence that diversion was not “feasible” for him. As a result,
he contends that the terms of the agreement required that the court permit him to
withdraw his plea, and that the court’s failure to do so resulted in reversible error. The
People counter that defendant’s willful failure to engage in the treatment program did not
enable him to withdraw from the plea deal.1
       “A negotiated plea agreement is a form of contract, and it is interpreted according
to general contract principles. [Citations.] ‘The fundamental goal of contractual
interpretation is to give effect to the mutual intention of the parties. (Civ. Code, § 1636.)
If contractual language is clear and explicit, it governs. (Civ. Code, § 1638.) On the
other hand, “[i]f the terms of a promise are in any respect ambiguous or uncertain, it must
be interpreted in the sense in which the promisor believed, at the time of making it, that
the promisee understood it.” [Citations.]’ [Citations.] ‘The mutual intention to which
the courts give effect is determined by objective manifestations of the parties’ intent,
including the words used in the agreement, as well as extrinsic evidence of such objective
matters as the surrounding circumstances under which the parties negotiated or entered
into the contract; the object, nature and subject matter of the contract; and the subsequent
conduct of the parties.’ ” (People v. Shelton (2006) 37 Cal.4th 759, 767.) “[T]he
‘interpretation of a contract is subject to de novo review where the interpretation does not




1  We note that defendant’s argument on appeal is one of contractual interpretation, while
his motion in the trial court argued that good cause existed to withdraw from the
agreement. Both arguments turn on the parties’ understanding of the term “feasible” in
the agreement. Indeed, at the hearings on defendant’s motion to withdraw, the trial court
considered the meaning of “feasible” and whether defendant’s failure to engage in the
diversion program meant that the program was “not feasible” under the terms of the plea
agreement. The People also do not note any distinction between the two arguments and
respond to the merits of defendant’s contractual argument on appeal. Thus, we will not
find the issue forfeited and will address it on the merits.

                                              6
turn on the credibility of extrinsic evidence.’ ” (People ex rel. Lockyer v. R.J. Reynolds
Tobacco Co. (2003) 107 Cal.App.4th 516, 520.)
       Here, the express terms of the plea deal support the trial court’s interpretation.
The plea agreement requires that defendant “must successfully complete” either diversion
program, and that “[s]o long as the defendant is meaningfully engaged in treatment,
judgment for [possession with intent to sell] will not be entered.” Defendant could only
withdraw his plea “if it is determined prior to or at sentencing that diversion is not
feasible” for defendant. Thus, the parties agreed that if defendant failed to meaningfully
engage in the program, the remedy was entry of judgment on the felony, not withdrawal
from the plea agreement. The clear intent of the plea deal was to allow defendant to
successfully complete a diversion program, which would let him avoid a felony on his
record. Defendant’s interpretation would be contrary to that intent, as it would permit
defendant to refuse to engage in the diversion program and then escape judgment by
withdrawing from the plea agreement. Thus, the term permitting defendant to withdraw
from the plea deal “if it is determined . . . that diversion is not feasible” cannot be read to
encompass defendant’s willful refusal to participate in diversion.
       The extrinsic evidence surrounding the agreement further supports this
interpretation. The parties entered into the plea agreement at the eleventh hour. They
had not yet worked through the details, but were under pressure to formalize their
agreement so that the trial court felt comfortable excusing the assembled jurors and
cancelling the trial. However, the AIC program was full at the time and defendant would
not know whether he would qualify for Steps to Success for approximately two months.
Rather than deny defendant the opportunity to enter a plea, the trial court permitted the
parties to memorialize a conditional agreement sufficient to cancel trial, while ensuring
they did not obligate defendant to complete a diversion program that was later found to
be unavailable or medically untenable. Indeed, the trial court noted that if they could not
“hammer out all the issues, and we all know what they are,” then defendant could

                                               7
withdraw. The issues, as the trial court and the parties understood them, were whether an
available program would accept defendant under his required conditions. And indeed,
Steps to Success was available and attempted to work with defendant, and the agreement
permitted him to use medical marijuana if it was approved for treatment. Thus, under the
terms of the agreement, diversion was “feasible” for defendant. He simply failed to
attend the program and offered no reasons for his failure.
       Defendant notes that the trial court offered to let defendant withdraw from the
agreement after defendant initially failed to engage in the program, but the trial court did
so as an offer of leniency. The trial court repeatedly expressed its desire to keep
defendant, a 19 year old, from having a felony on his record and gave defendant multiple
opportunities to engage in the diversion program. As the trial court later explained, this
offer was perhaps a “little window” when defendant could get out of the plea deal when
the AIC program was not available, but he confirmed he wanted to complete the
diversion program, so they went forward. The trial court’s inquiry into whether
defendant desired to comply with the plea agreement did not alter the agreement’s terms.
       As Steps to Success attempted to work with defendant, yet defendant failed to
meaningfully engage in the program to the point where he was discontinued, the trial
court did not err when it denied defendant’s request to withdraw from the agreement.




                                             8
                            III. DISPOSITION
The judgment is affirmed.


                                            /S/

                                       RENNER, J.



We concur:


/S/

MAURO, Acting P. J.


/S/

KRAUSE, J.




                                   9